Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 12 April 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von],Knox, Henry


                        
                            
                            Gentlemen
                            Head Quarters April 12th 1783
                        
                        Taking it for granted the principle is generally understood, that an Officer holding a Commission in the Line
                            of the Army of a superior grade, to that he possesses in a particular Corps, is to roll on all general duties agreeably to
                            his Commission in the Army, and to be considered in the Line of the State to which he belongs, according to the rank he
                            holds in Corps of that State; the following questions will then arise in the case of Majr Sumner, who is also a Captain in
                            the 3d Masstts Regt—supposing him to be put on the Roster with the Majors of the Line, and take his tour as such in all
                            general details for Detachment, Courts Martial, Officer of the Day &c., what specific Duties shall he perform, at
                            the same time, as Captain in the Massachusetts Line? for example, ought he to be detailed as Captain of Police in the
                            Brigade to which he belongs, in the present mode of doing Duty, when the Officer of Police reports to the Field Officer of
                            the Day, or not? How are the different Duties, to which an Officer in that predicament is subjected, to be reconciled? or
                            when those Duties shall interfere, which is to supercede the other?
                        I desire your opinions collectively in writing on these points of Service, as soon as conveniently may be, and
                            am Gentlemen Your Most Obedient Servant
                        
                            Go: Washington
                        
                        
                            Answer to 1st questn
                            Major Sumner as Captain in the Massachusetts Line must perform all duties in the line incident to his
                                rank.
                            Major Sumner must report to the field Officer of the day, even if he is Junior to himself—The Adjutant
                                Generals Roster is to be obeyed before any Other.
                        
                        
                            Steuben Maj: Genl
                            H. Knox M. General
                            J. Huntington B.G.
                        
                    